United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 February 14, 2007

                                                             Charles R. Fulbruge III
                              No. 05-41329                           Clerk
                          Conference Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

GILBERTO BERMUDEZ-OLIVAREZ,

                                       Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. 1:99-CR-383
                         --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Gilberto

Bermudez-Olivarez (Bermudez) has moved for leave to withdraw and

has filed a brief in accordance with Anders v. California, 386

U.S. 738 (1967).     Bermudez has not filed a response to counsel’s

motion.   Our independent review of the brief and the record

discloses no nonfrivolous issues for appeal.     Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.